62 F.3d 424
314 U.S.App.D.C. 101
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Vincent E. SMITH, Appellant.
No. 94-3167.
United States Court of Appeals, District of Columbia Circuit.
Aug. 4, 1995.

Before:  Silberman, Sentelle, and Tatel, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C. Cir.  Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.  Detective Johnson's testimony regarding his recognition of appellant was relevant to the extent it made identification of appellant more probable than not.  See Fed.  R. Evid. 401; United States v. Foster, 986 F.2d 541, 545 (D.C. Cir. 1993).  In order to invoke Fed.  R. Evid. 403, counsel for appellant had to have interposed a specific objection.  As counsel's objection to Detective Johnson's testimony was on general relevance grounds only, Rule 403 is inapplicable.  See United States v. Boney, 977 F.2d 624, 631 (D.C. Cir. 1992) (general objection to testimony does not automatically include objection for undue prejudice).  In any event, the admission of the disputed testimony did not constitute plain error.  See Fed.  R. Evid. 103(d); Boney, 977 F.2d at 631.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.